Lahtinen, J.
Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered October 19, 2004, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and grand larceny in the fourth degree.
Waiving his right to appeal, defendant pleaded guilty to burglary in the third degree and grand larceny in the fourth degree and was thereafter sentenced to agreed upon concurrent prison terms of 1⅓ to 4 years. Defendant now appeals on the sole basis that he was improperly denied youthful offender status.
*1110We affirm. Defendant’s challenge to the denial of youthful offender treatment was forfeited by his valid appeal waiver (see People v Wise, 29 AD3d 1216, 1217 [2006]; People v Anderson, 23 AD3d 765, 766 [2005]; People v Sharlow, 12 AD3d 724, 726 [2004], lv denied 4 NY3d 748 [2004]). In any event, the record fails to demonstrate that County Court abused its considerable discretion in, after due consideration, declining to adjudge defendant a youthful offender (see People v Driggs, 24 AD3d 888, 889 [2005]; People v Lacelle, 19 AD3d 869, 870 [2005]).
Cardona, P.J., Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.